Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 10, 2017                                                                                       Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                       Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
  155262(47)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  KEYS OF LIFE,                                                                                             Joan L. Larsen,
            Plaintiff-Appellant,                                                                                      Justices
  and
  KEITHER MOWRER, JR., as Next Friend of
  KEITHER MOWRER, SR.,
           Intervening Plaintiff-Appellant,
                                                                    SC: 155262
  v                                                                 COA: 328227
                                                                    Wayne CC: 13-015439-NF
  AUTO-OWNERS INSURANCE COMPANY,
             Defendant-Appellee.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellee to extend the time
  for filing its answer to the application for leave to appeal is GRANTED. The answer will
  be accepted as timely filed if submitted on or before March 20, 2017.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 10, 2017
                                                                               Clerk